Licking C.P. No. 02CR275. This cause is pending before the court as a death penalty appeal from the Court of Common Pleas for Licking County. Upon consideration of appellant’s motion for leave to file supplemental Proposition of Law 17 instanter,
IT IS ORDERED by the court that the motion be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that appellant shall file a supplemental brief addressing the proposition of law within 30 days of the date of this entry. Appellee shall file a brief in response within 20 days of the filing of appellant’s supplemental brief; and appellant may file a reply brief within 15 days of the filing of appellee’s supplemental brief.